Respondent was admitted to the Bar by this court on September 22, 1949. He concedes that on May 28, 1974 he was convicted in the United States District Court for the Western District of New York, upon his plea of guilty, of the misdemeanor of willfully failing to file an income tax return for the calendar year 1969 in violation of section 7203 of the Internal Revenue Code (US Code, tit 26, § 7203). Respondent was fined $2,000 and placed upon probation for one year. A conviction for failure to file income taxes constitutes professional misconduct (Matter of Hess, 41 AD2d 1015; Matter of Steidle, 30 AD2d 79). In our opinion respondent should be suspended for a period of three months for such misconduct. Respondent suspended for a period of three months, the date of suspension to be fixed in the order to be entered hereon. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.